1
                                                                                  JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10    BRIAN WHITAKER,                             Case No. CV 21-01156 AB (JEMx)
11                    Plaintiff,
12    v.                                          ORDER DISMISSING CIVIL ACTION
13
      CHANEL, INC.,
14
                      Defendants.
15
16
           THE COURT has been advised that this action has been settled.
17
           THE COURT THEREFORE ORDERS that this action is hereby dismissed
18
     without costs and without prejudice to the right, upon good cause shown within 60
19
     days, to re-open the action if settlement is not consummated. This Court retains full
20
     jurisdiction over this action and this Order shall not prejudice any party to this action.
21
22
23   Dated: July 8, 2021              _______________________________________
                                      ANDRÉ BIROTTE JR.
24                                    UNITED STATES DISTRICT JUDGE
25
26
27
28
                                                1.
